 



EXHIBIT 10.1

DEL MONTE FOODS COMPANY
PERFORMANCE SHARES
AGREEMENT

          This Performance Shares Agreement (the “Agreement”) contains the terms
and conditions under which the Compensation Committee of the Board (the
“Committee”), on behalf of Del Monte Foods Company (the “Company”), has granted
to you, ______________ (the “Participant”), as of January 20, 2005 (the “Grant
Date”), and pursuant to the Del Monte Foods Company 2002 Stock Incentive Plan
(the “Plan”), units representing the Common Stock of the Company known as
“Performance Shares,” in order to encourage you to continue to contribute to the
Company’s growth and success.

          1.      Grant of Performance Shares. The Performance Shares award
consists of [insert # of units] units representing shares of the Common Stock of
the Company, which the Company has granted to the Participant as of the date
hereof as a separate incentive in connection with his or her service to the
Company and not in lieu of any salary or other compensation for his or her
services. The Performance Shares also shall include any new, additional, or
different securities or units representing such securities the Participant may
become entitled to receive with respect to such Performance Shares by virtue of
any increase or decrease in the number of issued shares of Common Stock
resulting from a subdivision or consolidation of shares of Common Stock, or the
payment of a stock dividend (but only on shares of Common Stock), or any other
increase or decrease in the number of such shares effected without receipt or
payment of consideration by the Company, or any change in the capitalization of
the Company pursuant to Section 10(b) of the Plan, or by virtue of any Change of
Control or other transaction pursuant to Section 10(c) of the Plan. The
Performance Shares shall be subject to the Restrictions pursuant to Section 3 of
this Agreement.

          2.      Participant’s Account; Certain Rights in Respect of
Performance Shares.

                    (a)     The Performance Shares granted to the Participant
shall be entered into an account in the Participant’s name. This account shall
be a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the number of shares of Common Stock to be paid
to or in respect of the Participant pursuant to this Agreement.

                    (b)     During the period before the release of the
Restrictions on the Performance Shares as provided in Section 4, the Participant
shall have no voting rights in respect of the Performance Shares.

                    (c)     Dividend equivalents will be credited in the form of
additional Performance Shares to the Participant’s account, based on the Fair
Market Value of Common Stock on the date the dividend is issued.

          3.     Restrictions. Prior to their release from the Restrictions as
set forth in Section 4 below, all Performance Shares held for or in respect of
the Participant, and the shares of Common Stock that such Performance Shares
represent, may not be assigned, transferred, or otherwise encumbered or disposed
of by the Participant.

 



--------------------------------------------------------------------------------



 



          4.      Release of Performance Shares from Restrictions.

                    (a)     Subject to the provisions of paragraph (e) of this
Section 4, the Restrictions shall cease to apply to the Performance Shares
granted under this Agreement, or the Performance Shares shall be forfeit, on the
Vesting / Forfeiture Date defined below, or shall vest in their entirety upon
the earlier occurrence of a Change of Control. Upon the release of the
Performance Shares from the Restrictions (except if receipt of the Performance
Shares is deferred as provided in Section 5), the Participant shall be paid the
value of his or her account in the form of Common Stock. No fractional shares of
Common Stock will be issued. If the calculation of the number of shares of
Common Stock to be issued results in fractional shares, then the number of
shares of Common Stock will be rounded up to the nearest whole share of Common
Stock.

                     (b)      The Committee, in its sole discretion, has
established a target performance goal based on the Company’s Return on Invested
Capital (“ROIC Target”), which will be measured annually over a three (3) year
“performance period” commencing on May 1, 2006 through May 3, 2009. The ROIC
Target or the Performance Shares award may be adjusted by the Committee from
time to time, in its sole discretion, to the extent necessary in order to
reflect a change in corporate capitalization, such as a stock split or dividend,
or a corporate transaction, such as any merger, consolidation, separation
(including a spinoff or other distribution of stock or property by the Company),
reorganization, or any partial or complete liquidation by the Company, as
provided by Sections 10(b) or 10(c) of the Plan. Based on the Company’s level of
achievement of the ROIC Target, the Restrictions shall cease to apply to the
Performance Shares or the Performance Shares shall forfeit, according to the
following matrix:

Vesting of Performance Shares based on Achievement of ROIC Targets

                          Performance Period     ROIC Target     Percent of
Performance
Shares Released
from Restrictions
or Forfeit Based
on Achievement
of ROIC Target     Vesting / Forfeiture
Date     May 1, 2006 -
April 29, 2007
(“Fiscal Year 2007”)     Greater than or equal to
Fiscal Year 2007 ROIC Target = vest
Less than Fiscal Year 2007 ROIC Target = forfeiture     25%     First day after
Company files its
Form 10-K for
Fiscal Year 2007     April 30, 2007 -
April 27, 2008
(“Fiscal Year 2008”)     Greater than or equal to
Fiscal Year 2008 ROIC Target = vest
Less than Fiscal Year 2008 ROIC Target = forfeiture     25%     First day after
Company files its
Form 10-K for
Fiscal Year 2008    

2



--------------------------------------------------------------------------------



 



                          Performance Period     ROIC Target     Percent of
Performance
Shares Released
from Restrictions
or Forfeit Based
on Achievement
of ROIC Target     Vesting / Forfeiture
Date     April 28, 2008 -
May 3, 2009
(“Fiscal Year 2009”)     Greater than or equal to
Fiscal Year 2009 ROIC Target = vest
Less than Fiscal Year 2009 ROIC Target % = forfeiture     50%     First day
after
Company files its
Form 10-K for
Fiscal Year 2009    

The Committee shall have sole discretion to determine whether the ROIC Target
has been achieved and whether the Restrictions shall be released from any or all
of the Performance Shares. The Committee’s determinations pursuant to the
exercise of discretion with respect to all matters described in this paragraph
shall be final and binding on the Participant.

                    (c)     The vesting of the Performance Shares, if any, shall
be accelerated to include cumulatively the next level(s) of vesting commensurate
with the level of ROIC Target achieved. For example, if the Company’s Fiscal
Year 2007 ROIC is achieved or surpassed, then 100% vesting of all Performance
Shares would occur on the first day after the Company files its Form 10-K for
Fiscal Year 2007, subject to the provisions of paragraph (e) of this Section 4.
Likewise, if the Company’s Fiscal Year 2007 ROIC is not achieved, then 25% of
the Performance Shares shall be permanently forfeited, even if the Company
achieves or exceeds its ROIC Target in a subsequent performance period.

                     (d)      Upon the termination of the Participant’s
employment by reason of Disability or death, the Performance Shares held by such
Participant or his or her designated beneficiary (as applicable) shall continue
to vest at the time and in the amounts (if any) set forth pursuant to paragraph
(a) of this Section 4, and Common Stock that is distributed on account of
Performance Shares that become vested (if any) shall be distributed to the
Participant or his or her designated beneficiary (as applicable) subject to
Section 6, below.

                     (e)      Upon the termination of the Participant’s
employment for any reason other than Disability or death, Performance Shares
that remain subject to the Restrictions at such time shall be forfeited by the
Participant to the Company; provided that, for Participants covered under the
Executive Severance Policy or who are parties to an employment agreement with
the Company or a Subsidiary of the Company, in the case of termination of
employment without Cause or resignation for Good Reason (as defined in the
Executive Severance Policy or employment agreement, as applicable), (i) with
respect to Participants who are covered under the Severance Policy, these
Performance Shares will be treated under such policy; and (ii) with respect to
Participants who are not covered under the Executive Severance Policy but who
are parties to an employment agreement with the Company or a Subsidiary of the
Company, these Performance Shares will be treated under such employment
agreement.

3



--------------------------------------------------------------------------------



 



          5.      Deferral. The Committee has the right to determine, in its
sole discretion, whether Participants shall be permitted to elect to defer the
receipt of a distribution of Common Stock in respect of the Performance Shares
under a deferral plan of the Company, in which case, after the Restrictions are
released, the Performance Shares would remain as stock equivalent units in the
Participant’s account. Stock equivalent units held in the Participant’s account
pursuant to this Section 5 shall accrue dividend equivalents that will be
credited in the form of additional stock equivalent units to the Participant’s
account, based on the Fair Market Value of Common Stock on the date the dividend
is issued. At the end of the deferral period, all stock equivalent units will be
converted and distributed to the Participant in the form of Common Stock. No
fractional shares of Common Stock will be issued. If the calculation of the
number of shares of Common Stock to be issued results in fractional shares, then
the number of shares of Common Stock will be rounded up to the nearest whole
share of Common Stock.

          6.      Designation of Beneficiary. The Participant may designate a
beneficiary or beneficiaries to whom, along with all other grants or awards made
to the Participant under the Plan, unvested Performance Shares or Common Stock
that is distributed on account of Performance Shares that become vested
following the Participant’s death shall be transferred. A Participant shall
designate his or her beneficiary by executing the “2002 Stock Incentive Plan
Beneficiary Designation and Spousal Consent Form” and returning it to the
Corporate Secretary. Any form so submitted shall replace, in respect of all
grants or awards made to the Participant under the Plan, any previous version of
the same form the Participant may have submitted to the Corporate Secretary. A
Participant shall have the right to change his or her beneficiary from time to
time by executing a subsequent “2002 Stock Incentive Plan Beneficiary
Designation and Spousal Consent Form” and otherwise complying with the terms of
such form and the Committee’s rules and procedures, as in effect from time to
time. The Committee shall be entitled to rely on the last “2002 Stock Incentive
Plan Beneficiary Designation and Spousal Consent Form” submitted by the
Participant, and accepted by the Corporate Secretary, prior to such
Participant’s death. In the absence of such designation of beneficiary, unvested
Performance Shares or Common Stock that is distributed on account of Performance
Shares that become vested following the Participant’s death will be transferred
to the Participant’s surviving spouse, or if none, to the Participant’s estate.
If the Committee has any doubt as to the proper beneficiary, the Committee shall
have the right, exercisable in its sole discretion, to withhold such payments
until this matter is resolved to the Committee’s satisfaction.

          7.      Taxes. The Company may, in its discretion, make such
provisions and take such steps as it may deem necessary or appropriate for the
withholding of all federal, state, local and other taxes required by law to be
withheld with respect to the vesting of any Performance Shares or the
distribution of Common Stock on account of the vesting of any Performance
Shares, including, but not limited to, withholding shares of Common Stock
granted under this Agreement equal in value to such withholding taxes, deducting
the amount of such withholding taxes from any other amount then or thereafter
payable to the Participant, or requiring the Participant or the beneficiary or
legal representative of the Participant to pay in cash to the Company the amount
required to be withheld or to execute such documents as the Company deems
necessary or desirable to enable it to satisfy its withholding obligations.

4



--------------------------------------------------------------------------------



 



          8.      No Special Rights; No Right to Future Awards. Nothing
contained in this Agreement shall confer upon any Participant any right with
respect to the continuation of his or her service with the Company, or any right
to receive any other grant, bonus, or other award.

          9.      Address for Notices. Any notice to be given to the Company
under the terms of this Agreement shall be addressed to the Company, in care of
its Corporate Secretary, at One Market @ the Landmark, San Francisco, CA 94105,
or at such other address as the Company may hereafter designate in writing.

          10.      Other Benefits. The benefits provided to the Participant
pursuant to this Agreement are in addition to any other benefits available to
such Participant under any other plan or program of the Company. The Agreement
shall supplement and shall not supersede, modify, or amend any other such plan
or program except as may otherwise be expressly provided.

          11.      Plan Governs. This Agreement is subject to all of the terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms and phrases used and not
defined in this Agreement shall have the meaning set forth in the Plan.

          12.      Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without
reference to its principles of conflicts of laws.

          13.      Committee Authority. The Committee shall have all discretion,
power, and authority to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation, and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons, and shall
be given the maximum deference permitted by law. No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

          14.      Captions. The captions provided herein are for convenience
only and are not to serve as a basis for the interpretation or construction of
this Agreement.

          15.      Agreement Severable. In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.

          16.      Definitions. For purposes of this Agreement, the following
words and phrases shall have the following meanings unless a different meaning
is plainly required by the context:



  (a)   “Board” shall mean the Board of Directors of the Company.



  (b)   “Change of Control” shall mean the occurrence of one or more of the
following events:

5



--------------------------------------------------------------------------------



 



  (i)   any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company to any individual, partnership, corporation, limited liability company,
unincorporated organization, trust or joint venture, or a governmental agency or
political subdivision thereof (a “Person”) or group of related Persons for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended (a
“Group”), together with any Affiliates (as defined below) thereof;



  (ii)   the approval by the holders of any and all             shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
preferred stock, of the Company (“Capital Stock”) of any plan or proposal for
the liquidation or dissolution of the Company;



  (iii)   any Person or Group shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock
(the “Voting Stock”) of the Company;



  (iv)   the replacement of a majority of the Board of Directors of the Company
(the “Board of Directors”) over a two-year period commencing after the Effective
Date of the Plan, from the directors who constituted the Board of Directors at
the beginning of such period, and such replacement shall not have been approved
by a vote of at least a majority of the Board of Directors then still in office
who either were members of such Board of Directors at the beginning of such
period (any such individual who was a director at the beginning of such period
or is so approved, nominated, or designated being referred to herein as an
“Incumbent Director”) or whose election as a member of such Board of Directors
was previously approved; provided, however, that no individual shall be
considered an Incumbent Director if the individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors (a “Proxy Contest”) including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or



  (v)   a merger or consolidation involving the Company in which the Company is
not the surviving corporation, or a merger or consolidation involving the
Company in which the Company is the surviving corporation but the holders of
shares of Common Stock

6



--------------------------------------------------------------------------------



 



      receive securities of another corporation and/or other property, including
cash, or any other similar transaction.



      For purposes of this Paragraph 16(b), “Affiliate” shall mean, with respect
to any specified Person, any other Person who directly or indirectly through one
or more intermediaries controls, or is controlled by, or is under common control
with, such specified Person. The term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” or “controlled” have meanings
correlative of the foregoing.



  (c)   “Disability” shall mean physical or mental disability as a result of
which the Participant is unable to perform the essential functions of his or her
position, even with reasonable accommodation, for six (6) consecutive months.
Any dispute as to whether or not the Participant is so disabled shall be
resolved by a physician reasonably acceptable to the Participant and the Company
whose determination shall be final and binding upon both the Participant and the
Company. Notwithstanding the foregoing provisions of this Paragraph 16(c),
“Disability,” when used in connection with the termination of the employment
with the Company of an Participant who at the time of such termination is a
party to a written employment or retention agreement with the Company, shall
have the meaning assigned to such term in such agreement.



  (d)   “Restrictions” means those restrictions on the Performance Shares set
forth in Section 3.



  (e)   “Return on Invested Capital” means net operating profit after tax
(income from continuing operations (adjusted for integration costs and expenses)
before income taxes, plus interest expense, plus amortization, less taxes
calculated at the annual effective tax rate) divided by average invested capital
(total assets less assets of discontinued operations less deferred tax assets
less accounts payable and accrued expenses less other non-current liabilities)
measured at the end of the fiscal year.



  (f)   Any capitalized terms not defined in this Agreement shall have the
meaning provided in the Plan.

              DEL MONTE FOODS COMPANY       PARTICIPANT
 
           
By:
           

           
Title:
  Vice President, Human Resources        

7